IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,969


EX PARTE WILLIE BERNARD CAMPBELL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W06-66409-V(A) IN THE 292ND DISTRICT COURT

FROM DALLAS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of harassment of
a public servant and sentenced to thirty-five years' imprisonment.  The Fifth Court of Appeals
affirmed his conviction.  Campbell v. State, No. 05-08-00736 (Tex. App. - Dallas, July 14, 2009). 
	Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance
because counsel advised him that he would file a PDR on his behalf, but then failed to timely file
the petition.  Applicant's PDR was dismissed as untimely filed.  We remanded this application to
the trial court for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel's failure to timely file the
PDR was error, but not ineffective assistance of counsel.   The trial court recommends that Applicant
be afforded an out-of-time PDR.
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-08-00736-CR
that affirmed his conviction in Cause No. F06-66409-V from the 292nd District Court of Dallas
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.
Delivered: February 6, 2013
Do not publish